         Case 2:20-cv-01113-GJP Document 113 Filed 07/29/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 FEDERAL TRADE COMMISSION and
 COMMONWEALTH OF
 PENNSYLVANIA

                         Plaintiffs,

 v.
                                                    No. 2:20-cv-01113-GJP
 THOMAS JEFFERSON UNIVERSITY
 and ALBERT EINSTEIN HEALTHCARE
 NETWORK

                         Defendants.



                  NON-PARTY PROSPECT MEDICAL HOLDINGS, INC.
                    MOTION FOR LEAVE TO FILE UNDER SEAL

       Prospect Medical Holdings, Inc., which is not a party in the above-captioned litigation

(“Non-Party Prospect”), moves pursuant to Local Rule 5.1.5 and the Orders of this Court for Leave

to File Under Seal its Motion for a Protective Order and Sanctions against Defendant Albert

Einstein Healthcare Network (the “Motion”), along with the accompanying declaration of Carl W.

Hittinger (the “Hittinger Declaration”) with Exhibits A-H (“Exhibits”).

       The Court has entered an agreed to protective order in this matter, which allows the parties

and non-parties to designate information as Confidential or Highly Confidential. (Dkt. 55.)

Confidential information includes “(ii) research, development, technical, commercial, or financial

information that the party has maintained as confidential;” and Highly Confidential information

includes “(ii) specific plans for capacity expansion or reduction;” and “(vii) proprietary strategies

or policies related to competition that have been kept confidential by the producing party, the

disclosure of which poses a substantial risk of causing significant competitive injury to current or

future commercial or financial interests of the producing party, or a party to the litigation.” (Id. ¶¶
         Case 2:20-cv-01113-GJP Document 113 Filed 07/29/20 Page 2 of 5




1, 2.) Both Confidential and Highly Confidential designated information are not to be disclosed

publicly. (Id. ¶¶ 10, 11.)

       The Motion was necessitated by Einstein’s continuing to seek confidential and

proprietary financial and strategic information from Non-Party Prospect. All of the information

sought by Einstein meets the definitions of Confidential or Highly Confidential in the Protective

Order. In addition, Einstein’s requests relate back to a statement in a declaration that the

President of Prospect East Holding Inc, a subsidiary of Non-Party Prospect, provided to the

Federal Trade Commission in its investigation of the merger (the “Declaration to the FTC”).

That declaration, including the statement at issue, has been designated as Highly Confidential.

       Non-Party Prospect respectfully moves for leave to file the Motion and the accompanying

Declaration with Exhibits under seal as the Motion, the Hittinger Declaration and the Exhibits

make extensive references information that is Confidential or Highly Confidential. Non-Party

Prospect is a private company that keeps its financial and strategic information confidential and

has not disclosed it to the public. The statement-at-issue in the Declaration to the FTC concerns

Non-Party Prospects highly confidential and proprietary strategies and plans and is referenced

throughout the Motion, the Hittinger Declaration and each of the Exhibits.

       Accordingly, pursuant to the Protective Order, Non-Party Prospect seeks leave to file its

Motion and the Hittinger Declaration with Exhibits under seal.




                                                 2
        Case 2:20-cv-01113-GJP Document 113 Filed 07/29/20 Page 3 of 5




Dated July 29, 2020


                                          By: /s/ Carl W. Hittinger
                                          BAKER & HOSTETLER LLP
                                          Carl W. Hittinger (PA 30250)
                                          Alyse F. Stach
                                          2929 Arch Street
                                          Philadelphia, PA 19104
                                          Tel: (215) 564-2898
                                          chittinger@bakerlaw.com
                                          astach@bakerlaw.com

                                          Counsel for Non-Party Prospect Medical
                                          Holdings




                                      3
         Case 2:20-cv-01113-GJP Document 113 Filed 07/29/20 Page 4 of 5




                                CERTIFICATE OF SERVICE
       I hereby certify that I caused a true and correct copy of Non-Party Prospect’s Motion for

Leave to File Under Seal and Proposed Order to be served on counsel for the parties in this

matter via ECF and E-Mail as follows:

 Paul H. Saint-Antoine                              Gus Chiarello
 FAEGRE DRINKER BIDDLE & REATH                      FEDERAL TRADE COMMISSION
 LLP                                                Bureau of Competition
 One Logan Square, Suite 2000                       600 Pennsylvania Avenue, NW
 Philadelphia, PA 19103                             Washington, D.C. 20580
 paul.saint-antoine@faegredrinker.com               (202) 326-3296
 Counsel for Defendant Thomas Jefferson             gchiarello@ftc.gov
 University                                         Attorneys for Plaintiff Federal Trade
                                                    Commission

 Virginia A. Gibson
 HOGAN LOVELLS US LLP                               Abigail Wood
 1735 Market Street, Floor 23                       OFFICE OF THE ATTORNEY GENERAL
 Philadelphia, PA 19103                             COMMONWEALTH OF PENNSYLVANIA
 Telephone: 267-675-4600                            Strawberry Square
 Facsimile: 267-675-4601                            Harrisburg, PA 17120
 virginia.gibson@hoganlovells.com                   (717) 787-4530
 Counsel for Defendant Albert Einstein              awood@attorneygeneral.gov
 Healthcare Network                                 Attorneys for Plaintiff Commonwealth of
                                                    Pennsylvania




Dated: July 29, 2020

                                                              By: /s/ Carl W. Hittinger
                                                                      Carl W. Hittinger




                                                4
         Case 2:20-cv-01113-GJP Document 113 Filed 07/29/20 Page 5 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 FEDERAL TRADE COMMISSION and
 COMMONWEALTH OF
 PENNSYLVANIA

                       Plaintiffs,

 v.
                                                 No. 2:20-cv-01113-GJP
 THOMAS JEFFERSON UNIVERSITY
 and ALBERT EINSTEIN HEALTHCARE
 NETWORK

                        Defendants.



                                 [PROPOSED] ORDER
        AND NOW, this ____ day of __, 2020, it is hereby ORDERED that Prospect Medical

Holdings, Inc.’s (“Non-Party Prospect”) Motion for Leave to File Under Seal is GRANTED. Non-

Party Prospect’s Motion for a Protective Order and Sanctions Against Albert Einstein Healthcare

Network and the accompanying Declaration of Carl W. Hittinger with Exhibits shall be filed under

seal.



                                                   BY THE COURT

                                                   _________________________
                                                   HON. GERALD J. PAPPERT
